Citation Nr: 1731290	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from August 1961 to August 1963.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015 and January 2016, the Board remanded the appeal for further evidentiary development.

In the January 2016 action, the Board also remanded the issue of entitlement to service connection for diverticulitis.  Upon remand, the RO issued a rating decision in March 2017 granting service connection for diverticulitis and a scar of intestinal surgery.  The RO assigned initial disability ratings and effective dates for both disabilities.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the March 2017 rating decision, including the schedular ratings or effective dates assigned by the RO.  Thus, the diverticulitis issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to an increased rating for bilateral hearing loss is decided herein below.  The remaining issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

The Veteran's bilateral hearing loss disability has not more nearly approximated the criteria for a compensable disability rating when mechanically applying the diagnostic criteria to the audiological testing results, and his complaints of difficulty hearing in noisy environments is contemplated by the rating schedule.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking a higher initial rating for bilateral hearing loss.  The appeal period now before the Board begins in June 2010, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a noncompensable (zero percent) disability rating throughout the entire appeal period.  

In a December 2015 statement, the Veteran informed the Board that he would be satisfied with the next level of disability rating (presumably 10 percent).  

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B.  Diagnostic Criteria

The Veteran's hearing loss disability is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

The rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids."  See 38 C.F.R. § 4.85(a); 59 Fed. Reg. 17295; 64 Fed. Reg. 25200, 25204 (1999); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

C.  Discussion

In this case, a compensable rating for the Veteran's bilateral hearing loss is denied as mechanical application of the rating schedule results in a noncompensable rating.  

The Veteran first underwent a private audiological examination in June 2010.  Although it was conducted the day before service connection went into effect for the disability, it tends to reflect his hearing impairment until the next examination was conducted.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015); Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  His audiometry puretone thresholds at that examination were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
20
20
65
31
LEFT
15
15
30
50
28

Speech discrimination scores were 100 percent right ear and 96 percent left ear.  The examiner did not identify the word list used.  

Even if the examiner used the Maryland CNC test, a higher rating cannot be assigned on the basis of these results.  Charting the Veteran's audiological scores against Table VI shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  

Accordingly, the criteria for assignment of a compensable rating are not met on the basis of the June 2010 examination.  

In March 2011, the Veteran underwent a VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
20
30
60
31
LEFT
15
15
30
50
28

Speech discrimination scores were 96 percent both ears.  

Charting the March 2011 audiological scores against Table VI shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  

Accordingly, the criteria for assignment of a compensable rating are not met on the basis of the March 2011 examination.  

In August 2011, the Veteran underwent another private audiological examination.  His audiometry puretone thresholds were as follows:  





HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
20
25
55
30
LEFT
15
25
35
50
31

Speech discrimination scores were 92 percent right ear and 88 percent left ear.  The examiner did not identify the word list used.  

In its April 2015 remand, the Board directed the RO to contact the private audiologist who conducted the August 2011 examination to ask if they used the Maryland CNC word list.  Upon remand, the RO contacted a doctor's office in October 2015.  That office replied that they did not use the Maryland CNC word list.  They also stated that they did not do audiologic testing.  This response is consistent with the August 2011 audiological report, which identifies a different office as having conducted the test.  Thus, the RO contacted the wrong office.  Nonetheless, this error is nonconsequential, and the Board finds that remand is not needed for compliance with the Board's prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  This so because, even if accepting that the speech discrimination testing used the Maryland CNC test, a higher rating cannot be granted.  

Specifically, upon charting the Veteran's audiological scores against Table VI shows a Level I hearing acuity in the right ear and a Level II hearing acuity in the left ear.  Charting a Level I hearing loss and a Level II hearing loss against Table VII results in a noncompensable rating.  Accordingly, the criteria for assignment of a compensable rating are not met on the basis of the August 2011 examination.  

Most recently, in March 2017, the Veteran underwent a second VA audiological examination pursuant to the Board's prior remands.  His audiometry puretone thresholds were as follows:  





HERTZ

1000
2000
3000
4000
AVG.
RIGHT
5
15
25
65
28
LEFT
10
15
40
70
34

Speech discrimination scores were 96 percent right ear and 84 percent left ear.  

Charting the Veteran's audiological scores against Table VI shows a Level I hearing acuity in the right ear and a Level II hearing acuity in the left ear.  Charting a Level I hearing loss and a Level II hearing loss against Table VII results in a noncompensable rating.  

Accordingly, the criteria for assignment of compensable disability rating are not met on the basis of the March 2017 examination.  

Thus, to conclude, the criteria for assignment of a higher schedular disability rating are not met based on all of the audiologic testing, both private and VA, throughout the over seven-year rating period.  

The Veteran has described difficulty hearing in noisy environments.  At the March 2017 VA examination, he complained that he could not "understand people when I'm in a restaurant and there is any ambient noise."  The VA examiner noted that the Veteran also endorsed difficulty understanding speech in noisy areas, in reverberant environments, and when he is not directly facing others at times.

The rating criteria for evaluating hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in such everyday environments, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, the effects described by the Veteran are contemplated by the schedular rating criteria, and referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321(b); Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

Finally, it is important to note that the Board herein below remands the claim of service connection for CFS for two reasons, including to obtain outstanding private treatment records.  There is no indication that those private treatment records might contain findings relevant to the increased rating claim for hearing loss.  As such, remand is not needed for this issue.  

To conclude, the Board finds that the Veteran's bilateral hearing loss has not more nearly approximated the criteria for a compensable disability rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the benefit-of-the-doubt doctrine is not applicable and a higher initial rating for bilateral hearing loss is not warranted.  


ORDER

A compensable disability rating for bilateral hearing loss is denied.  


REMAND

The claim of service connection for CFS must be remanded because there was not substantial compliance with the Board's prior remand directives.

Private Treatment Records

The Board's first remand, issued in April 2015, directed the RO to provide the Veteran another opportunity to identify any pertinent VA or private treatment records, including by submitting new VA Form 21-4142s for a Dr. Vine and Dr. Carroza, as the original release forms had expired. 

Upon remand, the Veteran submitted a VA Form 21-4142 in June 2015 for the three private treatment providers.  With the form, he included some records from those providers.  However, it is clear that all of the records were not included.  The date ranges of treatment he identified in the form extend well before and after the inclusive date range of the records submitted.  After receiving the VA Form 21-4142 in June 2015, the RO then undertook no efforts to obtain the private records.  

Accordingly, there was no substantial compliance with the April 2015 remand directives in this regard.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 104-05; see also Mathews v. McDonald, 28 Vet. App. 309, 316 (2016) (indicating that the Board must ensure substantial compliance with all prior remand orders).

VA Examination

The Board also finds that a new VA examination is needed.  The Board previously ordered a VA examination in both of its remands.  The examination was not conducted after the first remand due to a scheduling error.  An examination was then conducted in March 2017 after the second remand.  

The March 2017 VA examiner found that "[a]lthough ch[r]onic fatigue may have been d[iagnosed] by his [primary doctor], I do not have definitive evid[ence] of its presence nor criteria to be met to make [a] diagnosis."  In a March 2017 addendum, the VA examiner gave a similar assessment:  "[the Veteran] did not provide adequate evidence that he in fact even has a diagnosis of [CFS]."  

The Board has trouble reconciling the examiner's non-diagnosis with the examination report as a whole as the examiner wrote at the top of the report that the Veteran had been diagnosed with CFS.  Similarly, the VA examiner noted in the examination report that the Veteran had findings, signs, and symptoms attributable to CFS, including migratory joint pains and neuropsychological symptoms.  Thus, it is not clear on what basis the VA examiner was finding that there was not evidence meeting the criteria for a diagnosis.  

The examiner's assessment is further problematic in light of the missing private treatment records.  Of note, the VA examiner cited the private doctor's diagnosis of CFS, but then appears to have substantially relied on the lack of any medical records showing the basis for the diagnosis.  Because those records remain outstanding, the Board cannot conclude that the VA examiner considered all procurable and assembled data.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Similarly, it is not clear that the VA examiner undertook an exhaustive medical examination to determine if the Veteran met the diagnostic criteria for a diagnosis of CFS.  For instance, the VA examiner was asked in the examination report if "other clinical conditions that may produce similar symptoms [have] been excluded by history, physical examination and/or laboratory tests to the extent possible?"  The examiner marked "No," then wrote "as per Vet, presumably done by his pcp."  Thus, the examination report indicates that the VA examiner did not obtain all tests that might reasonably illuminate the medical analysis.  Id.  

Of further note, the VA examiner remarked that there was not "definitive" evidence of a diagnosis.  The examiner did not explain this comment.  For instance, the VA examiner did not sufficiently explain why the diagnoses currently of record were not adequate.  The examiner also did not explain what might constitute "definitive" evidence or even why "definitive" evidence of a diagnosis was needed.  Without further explanation, it appears the examiner was demanding a level of medical certainty inconsistent with VA's burden of proof in such questions.  Wise v. Shinseki¸ 26 Vet. App. 517, 527 (2014).  

The examiner was also asked to give an opinion on the nexus question at issue in this appeal.  The VA examiner found that "there are no established studies linking chronic fatigue to any risk factors exposed in service."  In the addendum, the VA examiner stated that "there is no d[oc]umented relationship between the condi[ti]on chronic fatigue syndrome and diverticulosis/itis."   

Again here, the VA examiner's opinion does not follow from the facts and information given.  The Board specifically asked the VA examiner to assume as credible the Veteran's reports of having in-service tiredness, to include such treatment as rest.  The March 2017 VA examiner did not account for the Veteran's complaints of feeling tired during service, which he feels was the onset of his condition.  It is not at all clear that this was one of the "risk factors" considered by the examiner.  The Board is unable to make such an inference because no explanation was provided.  

To the extent the VA examiner found no documented relationship between CFS and diverticulosis/it (which is one of the Veteran's service-connected disabilities), the Board may infer the VA examiner's meaning.  Specifically, it is reasonable to assume that the VA examiner meant that no medical studies indicate a secondary relationship between CFS and diverticulosis/itis.  To this extent, the Board finds the VA examiner's opinion adequate to address secondary theory of entitlement.  

However, as the VA examiner's opinion on the direct theory is cursory, unclear, and contingent on the outstanding private treatment records, the Board is unable to find that there was substantial compliance with the Board's remand directives.  Accordingly, a new VA examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Make at least two attempts to obtain all private records the Veteran identified in his June 2015 VA Form 21-4142.  Ask the Veteran to complete the forms again if necessary.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit those records.

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for CFS, if found extant.  It is asked that the examiner undertake all necessary tests and/or studies to confirm the diagnosis.  If such tests/studies are not conducted, the examiner is asked to explain why.  If, after conducting all necessary tests/studies, it is concluded that the Veteran does not have CFS, the examiner is asked to explain why the diagnoses made by the Veteran's primary care providers are incorrect.  Similarly, if it is found that the Veteran previously had a diagnosis of CFS, but it is no longer extant, when did the diagnosis resolve?

(b)  If CFS is diagnosed, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, the examiner is asked to consider the statements from the Veteran indicating that he had symptoms such as tiredness starting during service and which affected his work therein.  The examiner is asked to explain why his statements make it more or less likely that CFS started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom(s) did not occur, or why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


